Citation Nr: 0721558	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-38 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

What evaluation is warranted for lumbar spondylolisthesis 
from April 16, 2002?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
November 1991, and from March 1997 to August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  By rating action in March 2004 service 
connection was granted for lumbar spondylolisthesis and a 
noncompensable rating was assigned pending a VA examination.  
By rating action in March 2005 the rating for lumbar 
spondylolisthesis was increased to a 30 percent rating 
effective April 16, 2002.  The veteran continued to disagree 
with the rating assigned.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2006. 
A transcript of the hearing is associated with the veteran's 
claims folders.

The record raises the issues of entitlement to service 
connection for a sleep disorder secondary to back pain, and 
entitlement to service connection for a gastrointestinal 
disorder secondary to back pain medication.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, they are referred to the RO 
for appropriate consideration.  
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

The veteran contends that his lumbar spondylolisthesis is 
more disabling than currently evaluated.  At his March 2006 
Travel Board hearing he testified that his lumbar disorder 
had worsened.  In addition he indicated that he suffered from 
neurological symptoms, and that he suffered a fracture to a 
vertebra in service.  Because this is an original claim 
placed in appellate status by a notice of disagreement taking 
exception with the initial rating assigned by the RO after a 
grant of service connection consideration must be given to 
the possibility to staged ratings during the entire time 
period covered by appeal.  Fenderson v. West, 12 Vet. App. 
119, 127 (1999),

The Board notes that at his February 2005 VA examination his 
claims file was not provided to the examiner.  The April 2006 
fee based examination report does not address whether the 
claims folders were available for review.  

A medical opinion received by VA in January 2004 states that 
the physician reviewed the veteran's claim file and medical 
history, and found that lumbar spondylosis and 
spondylolisthesis were noted in service.  He opined that 
based on a review of the records, the veteran's lower back 
disorder had its onset during service.  Images revealed 
further degeneration at L5-S1, and an electromyogram showed 
mild nerve root irritation.  The physician opined that:

It is at least as likely as not that this 
veteran's current lumbar disorder is due 
to the same condition in military 
service.  I would opine that 2/3 of his 
current disorder is due to military 
service and natural progression, with 1/3 
being due to his occupation after 
military service.

As noted above, the February 2005 VA examination noted that 
the veteran's claims file was not available.  Examination 
revealed a well healed 18 centimeter surgical scar on the 
back from an October 2002 spinal fusion.  The thorocolumbar 
spine range of motion was significantly limited.  Lumbar x-
rays revealed fusion at L5-S1.  The examiner diagnosed 
spondylolisthesis with muscle strain and residuals of lumbar 
disc surgery.  The examiner noted that:

I am unable to differentiate "being" 
(sic) symptoms of spondylolisthesis with 
muscle strain versus symptoms following 
surgery without mere speculation.

A fee based VA examination in April 2006 revealed no 
radiating pain or spasms, and no ankylosis of the lumbar 
spine.  Without conducting an electromyographic examination 
the physician opined that neurological and motor examinations 
were within normal ranges.  The diagnosis was 
spondylolisthesis.

Unfortunately, the February 2005 and April 2006 examinations 
are inadequate for rating purposes.  The February 2005 
examiner was not provided the claims file prior to 
examination; and could not differentiate between the service 
connected back disorder and the non service connected back 
conditions.  The April 2006 examination did not address 
whether the claims file was provided or reviewed, nor did it 
address any of the information needed to properly adjudicate 
this claim, to particularly include the electromyographic 
study.   

Given the neurological, orthopedic, and possible muscle 
impairment noted by the January 2004 medical opinion and the 
February 2005 VA examination when readjudicating the claim 
the RO should consider whether disorder deserves separate 
ratings for each of these impairments.  Esteban v. Brown, 6 
Vet. App. 259, 261 (1994).

Finally, prior to arranging for the appellant to undergo 
further examination, the RO should obtain and associate with 
the claims file all outstanding pertinent medical treatment 
records for lumbar spondylolisthesis since February 2005.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1. Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006), the RO 
must notify the veteran what specific 
information and evidence is needed to 
establish an effective date for the claim 
on appeal.  The veteran must be notified 
what specific portion of any needed 
evidence VA will secure, and what 
specific portion of any needed evidence 
he himself must submit.  The RO must 
advise the veteran to submit all 
pertinent evidence not already on file 
that is held in his possession.  The RO 
must also notify the veteran that, if 
requested, VA will assist him in 
obtaining pertinent records of treatment 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.

2. The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA or non-VA, who 
treated have him for his lumbar 
spondylolisthesis since February 2005. 
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3. The RO should make arrangements with 
an appropriate VA medical facility for 
the veteran to be afforded orthopedic and 
neurological examinations. The claims 
folders and medical history must be 
reviewed by the examiners in conjunction 
with the examinations.   All indicated 
tests and studies deemed appropriate by 
the examiners, including x-rays, must be 
accomplished and all clinical findings 
should be reported in detail.

The orthopedic examiner, in accordance 
with the latest AMIE worksheet for rating 
lumbar spine disorders, is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any lumbar spine disability.  In addition 
to any other information required by the 
AMIE worksheet, the examiner should 
conduct complete range of motion studies 
and discuss the presence or absence of 
any weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion. If the veteran describes flare-
ups of pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups. 

The orthopedic examiner must address what 
portion of the veteran's current lumbar 
disability is the result of his service 
connected lumbar spondylolisthesis and 
what portion is the result of any post 
service injury.  (See, e.g., the October 
2001 report of a September 2001 post 
service injury.)  The basis for any such 
opinion must be explained.  If the 
examiner is unable to offer an opinion as 
to what percentage of the veteran's 
disability is the result of his service 
connected lumbar spondylolisthesis alone, 
or address the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated, and an 
explanation provided why such opinions 
cannot be provided.

The neurologist is to provide a detailed 
review of the veteran's history, current 
complaints, and the nature, extent and 
etiology of any lumbar neurological 
disability.  In addition to any other 
information required by the appropriate 
AMIE worksheet, the neurological examiner 
must opine whether the lumbar spine 
disability causes neuritis or neuralgia 
in any associated nerve and, if so, 
whether that impairment is best 
characterized as incomplete and moderate, 
incomplete and moderately severe, 
incomplete and severe, or complete.  The 
abnormal electromyographic studies of 
record must be addressed.

The neurologist must address what portion 
of the veteran's current lumbar 
neurological disability, if any, is the 
result of his service connected lumbar 
spondylolisthesis and what portion is the 
result of any post service injury.  If 
the examiner is unable to offer an 
opinion as to what percentage of the 
veteran's disability is the result of his 
service connected lumbar 
spondylolisthesis alone that fact must be 
so stated, and an explanation provided 
why such opinion cannot be provided.

4. Following completion of the foregoing, 
the RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If either report is 
deficient in any manner, the RO must 
implement corrective procedures at once.

5.  Thereafter, the RO must prepare a new 
rating decision and readjudicate the 
issue of what evaluation is warranted for 
lumbar spondylolisthesis since April 16, 
2002, on the basis of all the evidence on 
file and all governing legal authority, 
including the VCAA, Fenderson, and the 
applicable rating criteria.  In 
readjudicating the veteran's claim, the 
RO should also consider whether separate 
ratings are warranted for any lumbar 
orthopedic, and/or neurological 
impairments. Esteban.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative must be 
provided with a supplemental statement of 
the case which should include a summary 
of the evidence and all laws and 
regulations pertinent to the issue.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

